Name: Council Regulation (EEC, Euratom, ECSC) No 1237/80 of 13 May 1980 amending Regulation (ECSC, EEC, Euratom) No 1859/76 laying down the conditions of employment of staff of the European Centre for the Development of Vocational Training
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  employment;  executive power and public service;  personnel management and staff remuneration
 Date Published: nan

 22. 5. 80 Official Journal of the European Communities No L 127/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 1237/80 of 13 May 1980 amending Regulation (ECSC, EEC, Euratom) No 1859/76 laying down the condi ­ tions of employment of staff of the European Centre for the Development of Vocational Training THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (*), and in particular Article 13 thereof, Having regard to the proposal from the Commission, Whereas it is for the Council , acting by a qualified majority on a proposal from the Commission, to amend the conditions of employment of staff of the European Centre for the Development of Vocational Training laid down in Regulation (ECSC, EEC, Euratom) No 1859/76 (2) ; Whereas certain provisions of Regulation (ECSC, EEC, Euratom) No 1859/76 should be amended in the light of Regulations (Euratom, ECSC, EEC) No 912/78 (3) and (Euratom, ECSC, EEC) No 3085/78 (4 ) amending the Staff Regulations of officials and the conditions of employment of other servants of the European Communities ; Whereas priority should be given to those provisions which concern rates of exchange and weightings, so as to avoid subsequent distortions ; Whereas it is also desirable that certain provisions of the conditions of employment be amended, in parti ­ cular those concerning remuneration , disciplinary action, length of the probationary period , maternity leave, travelling time and travel expenses, in order to align them on those applicable to officials of the Euro ­ pean Communities, HAS ADOPTED THIS REGULATION : Article 1 The conditions of employment of Staff of the Euro ­ pean Centre for the Development of Vocational Training shall be amended in accordance with the following Articles . Article 2 The following words shall be added to the last para ­ graph of Article 17 : 'or of the relevant safety standards'. Article 3 The following paragraph shall be added to Article 20 : 'A staff member assigned by the director of the Centre to teaching duties under the further training and instruction scheme provided for in the third paragraph may be granted an allowance on the conditions laid down in Article 9a of Annex IV'. Article 4 The following paragraph shall be added to Article 25 : 'Where during his probationary period a staff member is prevented , by sickness or accident, from performing his duties for one month or more, the authority empowered to conclude contracts of employment may extend his proba ­ tionary period by the corresponding length of time'. Article 5 In Article 29 , 'eight weeks' and ' 14 weeks' shall be replaced by ' 10 weeks' and ' 16 weeks' respectively. (') OJ No L 39, 13 . 2 . 1975, p. 1 . (2 ) OJ No L 214, 6. 8 . 1976, p. 1 . (3) OJ No L 119, 3 . 5 . 1978 , p. 1 . (4 ) OJ No L 369, 29 . 12 . 1978 , p. 6 . No L 127/2 Official Journal of the European Communities 22. 5. 80 Article 6 1 . Article 39 ( 1 ) shall be replaced by the following : ' 1 . On the birth of a child to a staff member, the person who has actual care of the child shall receive a grant of Bfrs 8 000 . The same grant shall be paid to a staff member who adopts a child who is less than five years of age and is a dependant within the meaning of Article 7 (2) of Annex IV. This amount is equivalent to the amount specified in Article 74 ( 1 ) of the Staff Regulations of officials of the European Communities and shall be auto ­ matically adjusted in line with any change in that amount'. 2. Article 39 (3) shall be replaced by the following : '3 . The recipient of a grant on the birth of a child shall declare any grants of the same nature received from other sources for the same child ; such grants shall be deducted from the grant provided for above. Where both parents are members of the staff of the Centre, the grant shall be paid once only'. Article 7 1 . In Article 1 (a) of Annex II, 'one hour off shall be replaced by 'one hour and a half off and 'one hour and a half by 'two hours'. 2. In Article 1 (b) of Annex II, '0-72 %' shall be replaced by '0.56 %'. Article 8 The following paragraph shall be inserted in Article 7 of Annex III : 'Where a staff member benefits from the third subparagraph of Article 15 (2) of Annex IV, the travelling time based on the distance by rail between the place of origin and the place of employment shall be as follows :  up to 900 km : one day for the outward and return journey,  more than 900 km : two days for the outward and return journey'. Article 9 1 . Article 2 of Annex IV shall be replaced by the following : Article 2 Staff members' remuneration shall be expressed in Belgian francs. It shall be paid in the currency of the country in which the staff member performs his duties. Remuneration paid in a currency other than Belgian francs shall be calculated on the basis of the exchange rates applicable to remuneration by virtue of Article 63 of the Staff Regulations of offi ­ cials of the European Communities'. 2. In Article 5 of Annex IV, the following sentence shall be deleted : The Commission of the European Communities shall be empowered to apply such adjustments to the table of basic salaries and the amounts of family and other allowances'. 3 . In Article 24 of Annex IV, The rates contained in Sections 2, 3 and 4' shall be replaced by The rates contained in Section 4'. 4. Paragraphs 1 , 2 and 3 shall apply with effect from 1 April 1979 . Article 10 In Article 6 (3) of Annex IV, 'Bfrs 250 000' shall be replaced by 'the basic annual salary of a staff member in the third step of grade C 3, weighted at the rate for the country where the spouse carries out his or her occupation'. Article 11 The first indent of the third paragraph of Article 8 of Annex IV shall be replaced by the following : '  a staff member whose place of employment is at least 50 kilometres from either :  a European school, or  an educational establishment working in his language which the child attends for imperative educational reasons duly supported by evidence'. Article 12 The following section shall be inserted in Annex IV : ' Section 2a TEACHING ALLOWANCE Article 9a A staff member assigned by the director of the Centre to provide instruction under the further training and instruction scheme provided for in the third paragraph of Article 20 of the conditions of employment may be granted an allowance equal to 0.45 % of his basic monthly salary in respect of each hour of instruction given outside normal working hours. 22. 5 . 80 Official Journal of the European Communities No L 127/3 This allowance shall be paid together with the remuneration for one of the months following that during which the instruction was given'. Article 13 1 . The word 'European ' shall be deleted from the first indent of Article 10 (a) of Annex IV. 2. The following paragraphs shall be added to Article 10 of Annex IV : '2. A staff member who is not and has never been a national of the State in whose territory he is employed and who does not fulfil the condi ­ tions laid down in paragraph 1 shall be entitled to a foreign residence allowance equal to one quarter of the expatriation allowance . 3 . For the purposes of paragraphs 1 and 2, a staff member who has by marriage automatically acquired and cannot renounce the nationality of the State in whose territory he or she is employed shall be treated in the same way as a member of staff covered by the first indent of paragraph 1 (a)'. 3 . The existing text of Article 10 of Annex IV shall become paragraph 1 . Article 14 The following shall be inserted between the first and second sentences of Article 1 5 (2) of Annex IV : 'However, if the distance of the outward and return journey is 800 kilometres or more, payment for staff members in categories C and D shall be based on the cost of a first-class ticket. Where the distance by rail between the place of employment and the place of origin exceeds 500 kilometres and in cases where the usual route includes a sea-crossing, the staff member concerned shall be entitled, on production of the tickets, to reimbursement of the cost of travel by air in the class immediately below luxury class or first class'. Article 15 In the first subparagraph of Article 19 (2) of Annex IV, the words 'luxury class or' shall be inserted after 'below'. Article 16 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1980 . For the Council The President A. BISAGLIA